Exhibit Contact: Brainerd Communicators, Inc. Jennifer Gery (media) Mike Smargiassi/Dianne Pascarella (investors) 212.986.6667 Entertainment Distribution Company Announces Fourth Quarter and Full Year 2007 Results NEW YORK – March 5, 2008 – Entertainment Distribution Company, Inc. (NASDAQ: EDCI), a global and independent provider of supply chain services to the home entertainment market, today reported fourth quarter and full year financial results for the period ending December 31, 2007. Highlights: · Revenue of $123.8 million for the fourth quarter compared to $119.8 million for the same quarter last year. · Revenue of $384.6 million for the twelve month period compared to $348.5 million for the same period last year. · Net loss of ($6.1) million, or ($0.09) per diluted share, for the fourth quarter compared to net income of $7.8 million, or $0.11 per diluted share, for the fourth quarter of last year. · Net loss of ($15.8) million, or ($0.23) per diluted share, for the twelve month period compared to a net income of $4.0 million, or $0.06 per diluted share, for the same period last year which included an extraordinary gain of $7.7 million related to the acquisition of its UK operations. · Net loss for the fourth quarter and twelve months includes a non-cash impairment charge of $9.8 million primarily related to the write down of U.S. intangible assets. · Adjusted EBITDA is defined as income (loss) from continuing operations before interest expense, net, income taxes and depreciation and amortization, adjusted to exclude the impairment of long-lived assets taken in the fourth quarter of 2007 · Fourth quarter Adjusted EBITDA from continuing operations of $14.2 million, compared to Adjusted EBITDA from continuing operations of $16.6 million for the same quarter last year. · Twelve months Adjusted EBITDA from continuing operations of $20.8 million, compared to Adjusted EBITDA from continuing operations of $29.4 million for the same period last year. · Fourth quarter 2007 and twelve months 2007 Adjusted EBITDA includes charges of $2.2 million and $1.1 million related to the bankruptcy of a European customer and severance, respectively. · As of December 31, 2007, the Company had total unrestricted cash and short-term investments of $93.4 million. · As of December 31, 2007, the Company had total long-term debt of $46.0 million, net of unamortized discount. -continued- Page2of 8 Jordan Copland, EDC's Interim Chief Executive Officer and Chief Financial Officer, stated, “The past year was a challenging period as we continued to face a difficult macro industry environment.Our operations performed in line with our expectations as we grew our revenue as planned.Overall, we benefited from the acquisition of Blackburn in the UK, new business and our continued focus on cost controls.From an operating perspective, our management and employees once again delivered an exceptional performance during the peak holiday season.We continue to make additional progress in realigning our corporate and operating cost structures to ensure we are operating as efficiently as possible, while continuing to excel in serving our customers. Looking ahead, we are focused on maximizing our cash flow performance, while actively reviewing new acquisition opportunities for our parent company.” Conference Call The Company will host a conference call to discuss its fourth quarter and full year 2007 financial results today at 4:30 p.m. ET. To access the conference call, please dial 416-695-6617 and reference Entertainment Distribution Company. A live webcast of the conference call will also be available on the Company's corporate Web site, located at www.edcllc.com. A replay of the conference call will be available through midnight ET on
